DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JEFFREY GABRIEL,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3119

                           [January 31, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin S. Fein, Judge; L.T. Case No. 16-2715CF10A.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Brooke Moody, Attorney General, Tallahassee, and Georgina
Jiminez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.